F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                           DEC 8 1998
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                                Clerk

    UNITED STATES OF AMERICA,

                Respondent-Appellee,

    v.                                                    No. 98-7001
                                                    (D.C. No. 97-CV-260-S)
    KYLE EDMOND FRANKS,                                   (E.D. Okla.)

                Petitioner-Appellant.




                            ORDER AND JUDGMENT            *




Before ANDERSON , BARRETT , and TACHA , Circuit Judges.



         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.   See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1.9. The case is

therefore ordered submitted without oral argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       Petitioner Kyle Edmond Franks appeals from an order of the district court

partially granting his motion for    habeas relief filed pursuant to 28 U.S.C. § 2255,

subsequent resentencing, and the court’s denial of the remainder of his habeas

claims. We granted a certificate of appealability on appeal and ordered briefing

from the respondent. We affirm.

       In 1991, Mr. Franks was found guilty of violations of 18 U.S.C.     §§ 922(g),

924(c)(1), and 21 U.S.C.    § 841(a)(1). He was sentenced to 300 months on the

§§ 841(a)(1) and 922(g) charges and to sixty months on the      § 924(c)(1) charge to

run consecutively to the 300 month sentence. These convictions were affirmed

on direct appeal.   See United States v. Franks , No. 91-7079, 1992 WL 112249

(10th Cir. May 26, 1992).

       Mr. Franks filed this   § 2255 motion seeking to overturn the convictions on

the grounds that he had received i    neffective assistance of counsel at trial and at

sentencing. Mr. Franks claimed that, at trial, counsel had failed to object to the

introduction of his prior felony convictions. He asserted counsel was ineffective

at sentencing because he had failed to inform the court that the government had

not shown the type of methamphetamine involved and had failed to object to the

amount of drugs set forth in the presentence report. Mr. Franks also alleged he

had been sentenced in violation of Bailey v. United States, 516 U.S. 137 (1995) .




                                            -2-
      The district court agreed that Mr. Franks was entitled to relief on the

Bailey issue. The court vacated the       § 924(c) conviction and ordered that he be

resentenced.   1
                   The court denied relief on Mr. Franks’    ineffective assistance of

counsel issues without discussion.

      On appeal, Mr. Franks contends that           he was denied due process at

resentencing. Mr. Franks also, under the general rubric of ineffective assistance

of counsel, alleges that, at trial, the government submitted insufficient evidence

to prove the § 922(g) charge and, at sentencing, (1) the court abused its

discretion by not holding a hearing as mandated by 21 U.S.C. § 851(a)(2); (2) the

government failed to prove whether D-methamphetamine or L-methamphetamine

was involved; and (3) the government incorrectly determined the amount of drugs

involved. Lastly, Mr. Franks asserts the court erred by imposing a two-level

increase for a leadership role and his due process rights were violated because he

was prosecuted by the federal government rather than the state government.




1
        We originally questioned whether we had jurisdiction over this appeal as
we were not informed if Mr. Franks had been resentenced after the court’s partial
grant of habeas. We sought clarification from the district court and now
understand that Mr. Franks has been resentenced. Therefore, this appeal is from a
final order. See Andrews v. United States, 373 U.S. 334, 340 (1963) (where
what is asked for and granted is petitioner’s resentencing, there can be no final
disposition of § 2255 proceedings until resentencing occurs).


                                              -3-
       Mr. Franks contends he was denied due process because he was not present

at resentencing and the district court did not appoint counsel to represent him       .

In its order partially granting habeas, the district court vacated the § 924(c)

charge and ordered that Mr. Franks be resentenced. The probation office

submitted an amended presentence report. Thereafter, the court reimposed the

original 300 month sentence on the remaining charges.

       Neither defendant ’s presence nor counsel is required at resentencing when

the court is merely correcting the   defendant ’s sentence following a successful

collateral attack.   See, e.g. , Pasquarille v. United States , 130 F.3d 1220, 1223

(6th Cir. 1997) (permitting firearms enhancement to original sentence following

the vacation of § 924(c) charge without presence of      defendant , because

enhancement merely placed d      efendant “back in the position he would have faced

under the law if the   § 924(c) conviction that was later deemed legally unsound,

had not prohibited the enhancement”)      ; see also United States v. McCray , 468 F.2d

446, 450 (10th Cir. 1972) (defendant’s presence is not required when sentence is

reduced). No error occurred at resentencing.

       The remainder of Mr. Franks’ claims are couched in terms of ineffective

assistance of counsel. We review claims of ineffective assistance of counsel

de novo. See Brewer v. Reynolds, 51 F.3d 1519, 1523 (10th Cir. 1995). To

prevail, a petitioner must show both that counsel’s performance fell below an


                                            -4-
objective standard of reasonableness and that the deficient performance was

prejudicial to his defense. See Strickland v. Washington, 466 U.S. 668, 687-88

(1984). To satisfy the first prong, the petitioner must overcome the “strong

presumption that counsel’s conduct falls within the wide range of reasonable

professional assistance.” Id. at 689. If the petitioner satisfies the first prong, he

must then show “a reasonable probability that, but for counsel's unprofessional

errors, the result of the proceeding would have been different.” Id. at 694.

      Mr. Franks alleges trial counsel was ineffective for not arguing that the

government had presented insufficient evidence at trial to prove the § 922(g)

charge because the government agent committed perjury in his testimony.

This issue is foreclosed by our prior decision that the § 922(g) conviction was

supported by sufficient evidence. See Franks, 1992 WL 112249 at **1 (holding

that Mr. Franks had “at the very least, constructively possessed the shotgun”).

Further, witness credibility is an issue for the jury which we will not disturb.

See Thunder Basin Coal Co. v. Southwestern Pub. Serv. Co., 104 F.3d 1205,

1212 (10th Cir. 1997); see also FDIC v. Hamilton, 122 F.3d 854, 860 (10th Cir.

1997) (“We are not empowered to undertake a review of the evidence which

would amount to a trial de novo.”).

      Mr. Franks also contends counsel was ineffective at sentencing because he

should have insisted the government prove whether D-methamphetamine or


                                          -5-
L-methamphetamine was involved. In its brief on appeal, the government states

that this argument is immaterial as Mr. Franks was not sentenced under 21 U.S.C.

§ 841(b), but as a career offender under U.S. Sentencing Guideline § 4B1.1. 2

       The presentence report shows that the probation office recommended that

Mr. Franks be sentenced as a career offender. The court adopted the presentence

report without opposition from Mr. Franks and sentenced him under         § 4B1.1.

Section 4B1.1, by its terms, does not require identification of the type of

controlled substance involved. Therefore, counsel was not ineffective for failing

to insist that the government show the type of methamphetamine involved.

       Mr. Franks also asserts that counsel should have insisted the government

correctly determine the amount of drugs involved in the offense because he

maintains that the witnesses against him lied as to the amounts involved. As

Mr. Franks is once again attacking witness credibility in setting forth this claim,

we can find no error or resulting   ineffective assistance of counsel .

       Mr. Franks contends counsel should have advised the court that his prior

convictions could not be used for career offender enhancement because they had

not been prosecuted by means of an indictment. He also alleges the court did not


2
       Section § 4B1.1 provides that a d efendant is a career offender if he is at
least eighteen years old at the time he committed the offense for which he is
being sentenced; the current offense is a felony amounting to a crime of violence
or a controlled substance offense, and he has at least two prior felony convictions
of crimes of violence or controlled substances.

                                           -6-
advise him properly as required by 21 U.S.C.          § 851(b). At sentencing, the court

informed Mr. Franks he could not later attack his sentence on the basis that the

prior convictions were invalid if he did not challenge the convictions prior to

sentencing. See § 851(b). Mr. Franks discussed the court’s statement with

counsel. The court followed the procedural requirements of           § 841(b) and,

therefore, Mr. Franks cannot now attack the enhancement.            See, e.g., United

States v. Ruiz-Castro , 92 F.3d 1519, 1536 (10th Cir. 1996) ( defendant may only

challenge sentence if court failed to follow         § 851(b) procedures) .

       Mr. Franks raises the rest of his issues for the first time in his appellate

brief. We decline to consider those issues because they were not presented to the

district court.   See United States v. Cook , 997 F.2d 1312, 1316 (10th Cir. 1993)

(issues not raised in   § 2255 motion to district court deemed waived).

       The judgment of the United States District Court for the Eastern District




of Oklahoma is AFFIRMED.         The mandate shall issue forthwith.



                                                            Entered for the Court


                                                            Stephen H. Anderson

                                               -7-
      Circuit Judge




-8-